TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 1, 2018



                                     NO. 03-06-00694-CR


                                 Jimmy Jay Jensen, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. This Court’s

opinion and judgment, dated May 31, 2007, are withdrawn, and the attached opinion and this

judgment are substituted in their place. Having reviewed the record and the parties’ arguments,

the Court holds that there was no reversible error in the trial court’s judgment of conviction.

Therefore, the Court affirms the trial court’s judgment of conviction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.